Title: To James Madison from Robert Williams, 1 October 1805 (Abstract)
From: Williams, Robert
To: Madison, James


          § From Robert Williams. 1 October 1805, Washington, Mississippi Territory. “By my communication of the 14th. Ulto. you were informed of some outrages committed within this Territory near the Spanish line, and of the steps I had taken in relation thereto.
          “I have now the honor to enclose for your further information, Governor Grandpré’s letter in answer to mine of the 6th. ulto. and my reply to him marked and numbered 1. and 2.—also the documents marked 1. 2. 3. which will inform you of the further steps taken in this affair.
          “The military Patrol which I ordered out on the line were organized, and disbanded on holding themselves in readiness, places appointed to rendezvous under a standing order of the officers commanding, to check any disorders that might appear.
          “I have the satisfaction to inform you that things in that quarter have become very quiet and settled, which I believe would not have been the case, but for the measures which were authorized.
          “Some of our citizens were concerned in this business, and are bound over to Court for prosecution.
          “I am afraid affairs are not going on well in and about Orleans. Governor Claiborne was called from here a few days ago by a letter from the Secretary Mr. Graham, urging him to return immediately, without assigning particular reasons; and I have not such information as will authorize me to even give an opinion.
          “I am really concerned for the personal safety of the Governor. He was in so low a state of health as might have justified his not going down; but his remark to me on the subject was, ‘I will go if I were sure to die the week after I get down.’”
        